Motion Granted; Appeal Dismissed and Memorandum Opinion filed May 20,
2010.
 
In The
 
Fourteenth Court of
Appeals
___________________
 
NO. 14-10-00348-CV
___________________
 
LI XUE YI, Appellant
 
V.
 
NEW WEST CENTER, Appellee

 

 
On
Appeal from the 215th District Court
Harris County,
Texas

Trial Court Cause No. 2007-01042
 

 
 
MEMORANDUM
OPINION
This is an appeal from a judgment signed November 10,
2009.  On May 10, 2010, appellant filed a motion to dismiss the appeal because
the case has settled.   See Tex. R. App.
P. 42.1.  The motion is granted.
Accordingly, the appeal is ordered dismissed.
                                                                                    PER
CURIAM
 
 
 
Panel consists of Justices
Brown, Sullivan, and Christopher.